12/30/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0459

                                      DA 20-0459
                                   _________________

 B.Y.O.B., Inc., a Montana Corporation, JIM GLANTZ,
 Individually and as PERSONAL REPRESENTATIVE
 OF THE ESTATE OF DONNA GLANTZ, Deceased,
 ON BEHALF OF THE ESTATE OF DONNA
 GLANTZ, BARBARA RILEY, MEADOW LAKE
 REAL ESTATE a/b/n of CYA, Inc., GILDO, LLC, a
 Montana Limited Liability Company, TERIN
 GILDEN, and NATHAN GILDEN,

      Plaintiffs and Appellants,                                    ORDER

 v.

 STATE OF MONTANA, a governmental entity; THE
 MONTANA DEPARTMENT OF REVENUE, a
 political subdivision of the State of Montana; and
 DOES A - Z,

       Defendants and Appellees
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.
       M. R. App. P. 12(1)(i) requires appellants to attach an appendix including the
relevant judgment, order(s), findings of fact, conclusions of law, jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken together with any written
memorandum or rationale of the court, and those pages of the transcript containing any oral
ruling in support.   Appellant’s brief contains no appendix to the judgment or order
appealed.
       M. R. App. P. 11(6)(b) sets forth the information that must be presented on the cover
of each brief, which includes the name, venue, and presiding judge of the tribunal from
which the appeal is taken. Appellant’s brief contains no indication of the name, venue, and
presiding judge of the tribunal from which the appeal is taken.
       M. R. App. P. 12(1)(f) requires a summary of the argument before the argument
portion of the brief. The summary of the argument should include a heading identifying it
as a separate section. The summary should be a clear and concise statement of the
arguments made in the body of the brief. Appellant’s brief contains no separate section for
the summary of the argument.
       After reviewing the Appellant’s opening brief filed on December 29, 2020, this
Court has determined that the brief does not comply with the Rules and must be
resubmitted.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rules and that the Appellants shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and appendix.
       The Clerk is directed to provide a true copy of this Order to counsel for the
Appellants and to all counsel of record.




                                               2                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 December 30 2020